IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA,              : No. 584 MAL 2020
                                           :
                   Respondent
                                           :
                                           : Petition for Allowance of Appeal
             v.                            : from the Order of the Superior Court
                                           :
                                           :
MICHAEL ALAN WILKINS,                      :
                                           :
                   Petitioner              :


                                    ORDER



PER CURIAM

     AND NOW, this 2nd day of February, 2021, the Petition for Allowance of Appeal

is DENIED.